Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 2017-149929 cited in the information disclosure statement of 18 June 2020 has been considered with respect to the provided English abstract. 
Allowable Subject Matter
	Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record to include an oxidizing agent in the known process of forming a phosphor/glass composite wavelength converter by a spark plasma sintering, which is the claimed process. U.S. patent 7,963,817 and WO 2016/209871 are the closest art of record since they teach the processes of forming a phosphor/glass composite wavelength converter by a spark plasma sintering, which shows that the claimed generic process of a phosphor/glass composite wavelength converter by a spark plasma sintering was known at the time of invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	These amendments correct clear typographical error in the specification and the claims with respect to the lithium sulfite formula.

Amend pargraph [0041] as follows:
	[0041] In an embodiment of the present invention, the oxidizing agent is selected from the group consisting of NaNO3, LNO3, LiNO3, Na2SO3, K2SO3,  Li2SO3, and K2MnO4.

Amend claim 6 as follows.
	Claim 6 (amended) The method of claim 1, wherein the oxidizing agent is selected from the group consisting of NaNO3, LNO3, LiNO3, Na2SO3, K2SO3, LiSO3 Li2SO3, and K2MnO4.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/18/21